Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 21, 1975 (the date on the clerk’s extract is May 20, 1975), convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The Trial Justice properly ruled on all of the issues raised before him. We note that the judgment of conviction of the codefendant has been affirmed (People v Cadiz, 53 AD2d 808). Hopkins, J. P., Martuscello, Shapiro and O’Connor, JJ., concur.